By the Court.
— In the charge to the jury, two points were expressly decided : 1st. That the plaintiff did not forfeit his rights, by not making a settlement within two years from the date of his warrant. It is notorious, that an Indian war existed from the year 1790, until General Wayne’s Ireaty, which was made on the 3d of August 1795, and ratified on the 23d *2101 December 1795. The ratification of this treaty is to be considered as the terminus d quo *a man might safely begin a settlement on the western frontier of Pennsylvania ; and if, after that epoch, actual settlers or grantees persisted in their endeavors to make a settlement, they would not incur a forfeiture of the land. 2d. That even if it were a case of forfeiture, no individual could take advantage of it, by entering on the land : the advantage could only be taken by tbe commonwealth, whose officers might issue new warrants, in the form prescribed by the act of assembly.
Verdict, accordingly, for the plaintiff.